Citation Nr: 1242349	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a spine disability.  

3.  Entitlement to an initial compensable disability rating for the period prior to April 26, 2010, and to a disability rating in excess of 10 percent for the period beginning April 26, 2010, for a left pectoralis major rupture.  

4.  Entitlement to an initial disability rating in excess of 10 percent for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Air Force from September 1985 until his retirement in September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, March 2007, December 2007, and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO satellite office in San Antonio, Texas in February 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a right knee disability and of entitlement to an increased disability rating for a left pectoralis major rupture are addressed in the REMAND following the ORDER section of this decision.  



FINDINGS OF FACT

1.  Lumbar spine arthritis is presumed to be etiologically related to the Veteran's active service.  

2.  At his February 2011 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to an increased disability rating for hyperthyroidism, the Veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  Lumbar spine arthritis is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased disability rating for hyperthyroidism by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim of entitlement to service connection for a spine disability.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim with respect to this issue.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 



Legal Criteria

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for a Spine Disability

The Veteran has asserted that he has spine disability that is related to his active service.  

A review of the service treatment records (STRs) is negative for treatment for or a diagnosis of a back disability while in active service.  However, the Veteran has reported that he first began experiencing back pain during his active service.  

The Board notes that the Veteran is competent to report when he first experienced symptoms of back pain and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  

A review of the post-service medical evidence of record shows that the Veteran was afforded a chest X-ray in April 2006 in response to complaints of chest pain.  At that time, it was noted on the X-ray report that the Veteran was found to have mild degenerative changes of the spine.  

In September 2007, the Veteran was afforded an X-ray of his spine in response to his complaints of back pain.  At that time, the Veteran was found to have mild spondylotic changes noted at the L3 and L4 levels.  

In February 2008, the Veteran was afforded a magnetic resonance imaging scan (MRI) of his lumbar spine.  At that time, the Veteran was found to have degenerative changes in the lower lumbar spine, most prominent at the L5-S1 level with broad-based disc bulge.  

In addition to the Veteran's various statements in which he has reported that he first began to experience back pain during active service and that he has continued to experience back pain since his retirement from active service, there are also lay statements of record from the Veteran's father and brother-in-law.  In those statements, the Veteran's relatives both reported that the Veteran had been complaining of back pain for many years.  The Veteran's father reported that he had sold off some farm equipment in 1998 since the Veteran was unable to help him use the equipment as a result of various ailments, to include back pain.  The Veteran's brother-in-law reported that he used to see the Veteran while he was in active service fairly often and that around 2000, the Veteran was unable to engage in the recreational and sporting activities the two used to enjoy together as a result of various ailments, to include back pain.  

It was not until April 2010 that the Veteran was afforded a VA examination.  At that time, the Veteran was found to have rather significant impairment as a result of his diagnosed degenerative disc disease of the lumbar spine.  

In sum, the Veteran was found to have arthritis in the spine, confirmed by X-ray, as early as July 2006, within one year of his September 2005 retirement from active service.  These findings were later confirmed by another X-ray and eventually an MRI.  While there is no medical documentation that the Veteran's lumbar spine arthritis was manifest to a compensable degree within one year of his separation from active service, the Board notes that the Veteran has consistently reported that he first experienced back pain in service and has continued to experience such since his retirement from service.  Further, the Veteran has been found competent to report such symptoms and his reports have been deemed credible by the Board.  Additionally, the Veteran's father and brother-in-law both reported that the Veteran has been experiencing back pain that caused a decrease in his activities for many years.  Lastly, the Veteran's April 2010 VA examination revealed him to have rather significant impairment as a result of his back disability.  Based on this evidence, the Board finds that the evidence of record is more than sufficient to conclude that had the Veteran's degenerative lumbar spine disability was manifest to a compensable degree within one year of his separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a lumbar spine disability is warranted.

Dismissal

The record reflects that the Veteran filed a timely Notice of Disagreement with the evaluation assigned for hyperthyroidism in the March 2007 rating decision.  In August 2010, the Veteran perfected his appeal with respect to this issue with the submission of a timely Substantive Appeal following the Statement of the Case.  

At his February 2011 Board hearing, the Veteran made a statement on the record expressing his desire to withdraw his appeal with respect to this issue.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to the issue of entitlement to an increased disability rating for hyperthyroidism.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.

ORDER

Entitlement to service connection for lumbar spine arthritis is granted.  

Entitlement to a disability rating in excess of 10 percent for hypothyroidism is dismissed.

REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

At his February 2011 Board hearing, the Veteran reported that his right knee disability was a result of an altered gait, overuse, and other complications caused by his service-connected left knee disability. 

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A review of the record shows that the Veteran was afforded a VA examination of his right knee in April 2010.  At that time, the VA examiner opined that it was less likely as not that the Veteran's right knee disability was related to his active service.  However, there is no indication from the examination report that the examiner provided an opinion regarding whether the Veteran's right knee disability may have been caused or chronically worsened by his service-connected left knee disability.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present right knee disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his left pectoralis major rupture, a review of the record shows that this disability has been rated under the diagnostic code pertaining to muscle injuries.  Generally speaking, the muscle injury diagnostic codes are reserved for rating muscle injuries sustained from gunshot wounds and other traumatic injuries.  The Veteran's injury to his left pectoralis major was sustained when engaging weightlifting and was not the result of some sort of traumatic event.  Consequently, the Veteran does not have the types of symptoms used for evaluating muscle injuries as specifically outlined in 38 C.F.R. § 4.56 (2012).  

Rather, as reported by the Veteran at his various VA examinations and his February 2011 Board hearing, the Veteran's main symptom of his left pectoralis major rupture is loss of motion of his left arm to the point where he has reported an absence of any functional use of his left arm.  Therefore, the Board finds that it might provide a better benefit to the Veteran to evaluate his left pectoralis major injury based on loss of use and limitation of motion of the effected extremity rather than the traditionally used muscle injury diagnostic code.  In that vein, a review of the record shows that the Veteran has been afforded several VA examinations for this disability, but the examinations are based on the muscle injury diagnostic code and the examination reports do not contain sufficient information for purposes of rating the Veteran's left pectoralis disability based on limitation of motion and/or loss of use. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service-connected left pectoralis major rupture.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to these issues.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right knee disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present right knee disability as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder was caused or has been chronically worsened (i.e., aggravated) by his service-connected left knee disability.

The supporting rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected left pectoralis major rupture, to include orthopedic and muscular manifestations.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner must provide all information necessary for rating purposes, to include information regarding the Veteran's limitation of motion, possible loss of use, and other functional impairment caused by pain, weakness, excess fatigability, or incoordination.

Based on the examination results, the examiner should provide an opinion as to whether no effective function of the left arm remains other than that which would be equally well served by an amputation at the appropriate level with the use of a suitable prosthetic appliance.  

The supporting rationale for all opinions expressed must be provided.  

5. Thereafter, readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  The adjudicator should consider the application of an alternate diagnostic code based on limitation of motion when readjudicating the Veteran's claim for an increased disability rating for his service-connected left pectoralis major injury.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


